Title: To George Washington from Nathanael Greene, 22 June 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir,
                            Camp Bush River June 22d, 1781.
                        
                        Your Excellency’s Letters of the 19th & 21st see 22 of April, I have had the
                            honor to receive.
                        Nothing would afford me greater pleasure than to have it in my power to oblige Major McPherson; especially as
                            it will afford me an opportunity of obliging your Excellency at the same time.
                        Inclosed is a Copy of my last letter to Congress. Copies of my former Letters I desired the President of
                            Congress to forward you which I hope you have received.
                        We are anxiously waiting the arrival of the second division of the french Fleet. Virginia affords the most
                            inviting object; Lord Cornwallis’s Army, and the Garrison and Shipping at Portsmouth. The whole may be taken in three
                            Weeks or less while New York and Charles Town will produce a long tedious and uncertain seige. I hope the Marquis will be
                            successful in Virginia. What I mean by success is to avoid a capital misfortune. Your Excellency will see by my Letters to
                            Congress I have left the command of all the force coming Southward with the Marquis. My fears are principally from the
                            Enemys superior Cavalry. To the Northward Cavalry is nothing from the numerous fences, but to the Southward a disorder by
                            a superior Cavalry may be improved into a defeat, and a defeat into a route. Virginia and North Carolina could not be
                            brought to consider the Cavalry of such great importance as they are to the security of an Army, and the safety of a
                            Country.
                        Before this I hope the New England States have filled up their Regiments. Nothing but drafting can lay a
                            permanent foundation for the liberties of America; and with it we have little to fear, even from a failure of our finance.
                            I am with great respect Your Excellencys most obedient hble Servt
                        
                            Nath. Greene

                        
                    